Citation Nr: 1226913	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  05-17 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide, pesticide, and trichloroethylene (TCE) exposure.

2.  Entitlement to a compensable rating for non-Hodgkin's lymphoma for the period from January 1, 2006, to January 14, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel


INTRODUCTION

The Veteran had active service from April 1972 to January 1976 with subsequent service in the U.S. Marine Corps Reserve and the U.S. Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In July 2007, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.  A transcript of the hearing is of record.  

In August 2010, the Board remanded the issues of service connection for diabetes and non-Hodgkin's lymphoma for further development.  In July 2011, the Appeals Management Center granted service connection for non-Hodgkin's lymphoma.  A rating of 100 percent was assigned effective April 22, 2002, a non-compensable rating from January 2006 to January 2008, and a 100 percent rating from January 14, 2008.  In August 2011, the Veteran disagreed with the non-compensable rating period.

While the Veteran's August 2011 written statement constitutes a notice of disagreement, the record does not reflect that this issue was addressed in a statement of the case.  Consequently, this issue will be remanded for the issuance of an appropriate statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

While the Veteran has sought to have his case processed in an expedited fashion, the Board can find no indication in the record that any action has been taken with respect to this particular request.  However, the Board is now prepared to issue a decision with respect to those matters over which it currently has jurisdiction, and the Board will therefore simply proceed to promulgate its decision in this matter.  

The issue of entitlement to a compensable rating for non-Hodgkin's lymphoma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had significant exposure to trichloroethylene (TCE) during service. 

2.  The Veteran has a current diagnosis of Type II diabetes mellitus which has been related to his exposure to TCE during service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, Type II diabetes mellitus was incurred during active service as a result of exposure to TCE.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board involves a claim for service connection for diabetes mellitus.  Applicable law provides that service connection will be granted if it is shown that a veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as diabetes mellitus, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board is to consider all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In this case, the Veteran asserts, among other things, that his current diagnosis of diabetes is due to his exposure to TCE during service as a helicopter mechanic.  The Board notes the DD Form 214 form shows that his primary specialty was helicopter mechanic.  It also shows that he received specific training in basic helicopters, mechanical fundamentals, and the T-53 engine.  

The Veteran indicated in a written statement provided in September 2010 that he was exposed to aircraft fuel with Benzene during service and used TCE to clean metal parts in connection with carrying out his duties as a helicopter mechanic.  He also submitted articles indicating that persons involved with handling fuel and the degreasing of parts would be exposed to these types of chemicals.  In summary, the DD Form 214, articles, and statements support his assertion that he was exposed to TCE throughout his service and such exposure was essentially conceded by the RO in the January 2012 supplemental statement of the case.  Therefore, based on the evidence of record, the Board finds the Veteran to be credible regarding his exposure to TCE, and finds that he experienced significant exposure to TCE while on active duty service.

The Board further finds that the Veteran has a current diagnosis of Type II diabetes mellitus.  The record also contains two medical opinions regarding the etiology of the Veteran's diabetes mellitus, one from VA and one from a private physician.  In October 2010, after noting that the Veteran had been a helicopter mechanic during service and exposed to aircraft fuel and solvents for a duration of 5 to 8 years, a VA physician concluded that he was unable to state whether the Veteran's diabetes was due to exposure to jet fuels and solvents without resorting to mere speculation.  However, without an explanation, this opinion is neither for nor against the claim, and therefore of minimal, if any, probative value.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

On the other hand, the record additionally contains a June 2011 medical opinion from Dr. Harrison, which reflects his treatment of the Veteran over several years and review of the Veteran's pertinent military records.  In this regard, after correctly noting his in-service military occupational specialty of aircraft mechanic and that as such, the Veteran had experienced daily contact with TCE, and that available literature and government sources clearly indicated that an association existed between TCE and the development of Type II diabetes, with such compelling evidence that the Veteran was exposed to significant levels of TCE during his service, it was Dr. Harrison's "qualified opinion that TCE was likely as not a causal factor in [the Veteran's] developing Type II diabetes mellitus."  

In sum, the Veteran had significant exposure to TCE during service.  He has a current diagnosis of Type II diabetes mellitus.  Additionally, a medical doctor who reviewed the Veteran's records and the studies regarding TCE found that TCE exposure was as likely as not causally related to diabetes.  There is also no medical opinion evidence that weighed against the claim.  

For these reasons, the Board finds that the weight of the evidence supports the finding that the diabetes mellitus was due to exposure to TCE in service.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that Type II diabetes mellitus was incurred during service as a result of exposure to TCE. 

With regard to the duties to notify and assist a claimant, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case as the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  


ORDER

Service connection for Type II diabetes mellitus is granted.


REMAND

As was noted above, the Board has found that a timely notice of disagreement was received with respect to the July 2011 rating decision's assignment of a noncompensable rating for non-Hodgkin's lymphoma for the period of January 1, 2006, to January 13, 2008.  Therefore, remand for issuance of a statement of the case is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issue of entitlement to a compensable rating for non-Hodgkin's lymphoma for the period of January 1, 2006, to January 13, 2008.  The Veteran should be advised of the need to file a substantive appeal following the issuance of the statement of the case if he wishes to complete an appeal as to this issue. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


